Case: 21-30545    Document: 00516454185        Page: 1     Date Filed: 08/31/2022




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 31, 2022
                                No. 21-30545
                                                                     Lyle W. Cayce
                                                                          Clerk

   Geralyn Hawkins; Chad Lightfoot; Nichole Thompson,

                                                         Plaintiffs—Appellants,

                                    versus

   Shelly Sanders, in her individual and/or official
   capacity; Heather Rodgers, in her individual and/or
   official capacity; Greater New Orleans Federal Credit
   Union; Unidentified Party; Leon A. Cannizzaro, Jr.,
   Honorable, in his individual and/or official capacity;
   New Orleans City; Dawn Plaisance; Jan I. Schmidt;
   Andre C. Gaudin, Jr., Esquire; Franz Zibilich,
   Honorable; Rules of the Court Committee of Orleans
   Parish Criminal Court; Gerry Kish,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                             No. 2:19-CV-13323


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
Case: 21-30545          Document: 00516454185                Page: 2       Date Filed: 08/31/2022




                                              No. 21-30545


   Per Curiam:*
           This Court lacks jurisdiction over the appeal because the rulings being
   appealed are not “final decisions” within the meaning of 28 U.S.C. § 1291,
   the Plaintiffs have not satisfied the procedural requirements necessary to take
   an interlocutory appeal under 28 U.S.C. § 1292, and the rulings being
   appealed do not fall within any recognized exception that would permit
   immediate appeal in a still pending case. 1 The appeal is DISMISSED.




           *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion should not
   be published and is not precedent except under the limited circumstances set forth in 5th Circuit
   Rule 47.5.4.
           1
               See 28 U.S.C. §§ 1292, 1295.




                                                   2